Citation Nr: 0105833	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has military service which meets the 
basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant has no recognized military service with 
the Armed Forces of the United States.



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 2000).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

A "claimant" means any individual applying for, or 
submitting a claim for, any benefit under laws administered 
by the Secretary.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 2, 114 Stat. 2096, 2096 (2000) (to be 
codified at 38 U.S.C. § 5100).  For the purpose of 
establishing entitlement to VA benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2000).  

In the instant case, the appellant has submitted a 
certification from the Commonwealth of the Philippines, 
Philippine Army which shows that he served in the Philippine 
Army from August 1943 to May 1946.  However, the Board notes 
that the above document does not meet the requirements of 38 
C.F.R. § 3.203(a).  When a claimant does not submit evidence 
of service, or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203(a), VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).  In November 1999, the U.S. Army Reserve 
Personnel Center (ARPC) notified the RO that the appellant 
had "no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces."  Subsequent to that 
notification, the appellant did not submit any new evidence 
that would warrant a request for recertification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, VA 
has fulfilled its duty under 38 C.F.R. § 3.203(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of valid military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and has 
not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appellant's proper remedy regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App 232 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

